UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6893



WADGY CHARIF,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS (BOP); FEDERAL
CORRECTIONAL INSTITUTION; FEDERAL CORRECTIONAL
INSTITUTION-PETERSBURG; HARRELL WATTS; HARLEY
G. LAPPIN; JOSEPH BROOKS; C. MENDOZA; J.
ALLEN; S. SHAH; E. PANAGUITON; J. FAJARDO; E.
SORIO; CATHY MCCULLAN; YOLANDA VASQUEZ; MR.
BRODIE; TERRY D. WRIGHT; MR. PRICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-265-AM)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wadgy Charif, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Wadgy Charif appeals the district court’s orders dismissing

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), for failure to

state a claim.    See 28 U.S.C. § 1915A(b)(1) (2000).       Charif also

appeals the court’s order denying his motion for reconsideration.

We have reviewed the record and the district court’s opinions and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court. See Charif v. Fed. Bureau of Prisons,

No. CA-03-265-AM (E.D. Va. filed Apr. 7, 2003 & entered Apr. 8,

2003; filed May 12, 2003 & entered May 13, 2003).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2